     Case 3:13-cv-00071-MMD-CLB Document 117 Filed 11/16/20 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      LANCE REBERGER,                                  Case No. 3:13-cv-00071-MMD-CLB
7                                       Petitioner,                    ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                    Respondents.
10

11           On March 23, 2020, the Court granted relief on ground 1 of Lance Reberger’s 28
12    U.S.C. § 2254 petition for a writ of habeas corpus. (ECF No. 104.) The Court directed that
13    Reberger be released from custody within 60 days unless Respondents filed a written
14    notice of election to retry him, and the State thereafter, within 180 days, commenced
15    proceedings toward the retrial. (Id.)
16           Now before the Court is a joint stipulation to alter or amend the judgment. (ECF
17    No. 115.) What the parties actually seek, though, is an extension of the deadline for
18    commencement of the retrial to April 26, 2021. The order granting habeas relief
19    contemplates requests for reasonable modification of the time limits set forth in the order.
20    (See ECF No. 104.) Accordingly, the stipulation to alter or amend the judgment is denied.
21    But the deadline for commencement of retrial is extended to April 26, 2021.
22           Also before the Court is Reberger’s pro se motion for extension of time of the retrial
23    date. (ECF No. 116.) However, Reberger is represented by the Federal Public Defender
24    in this case, and a party who is represented by counsel cannot file pleadings or any other
25    documents pro se without first obtaining leave of the Court. See LR IA 11-6(a). The pro
26    se motion is thus a fugitive document, and will be stricken.
27           It is therefore ordered that the joint stipulation to alter or amend judgment (ECF
28    No. 115) is denied.
     Case 3:13-cv-00071-MMD-CLB Document 117 Filed 11/16/20 Page 2 of 2




1            It is further ordered that the deadline for commencement of Reberger’s retrial is
2     extended to April 26, 2021.
3            It is further ordered that Reberger’s pro se motion for extension of time (ECF No.
4     116) is stricken.
5            DATED THIS 16th Day of November 2020.
6

7
                                                      MIRANDA M. DU, CHIEF JUDGE
8                                                     UNITED STATES DISTRICT COURT
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 2
